














Execution Version
138816


EMPLOYMENT AGREEMENT


Employment Agreement dated as of December 13, 2012, between ACORN ENERGY, INC.,
a Delaware corporation (with its successors and assigns, referred to as the
“Corporation”) and JOHN A. MOORE (hereinafter referred to as “MOORE”).


PRELIMINARY STATEMENT


The Corporation desires to employ MOORE as Chief Executive Officer of the
Corporation, and MOORE wishes to be employed by the Corporation in that
capacity, upon the terms and subject to the conditions set forth in this
Agreement. The Corporation and MOORE also wish to enter into the other
agreements set forth in this Agreement, all of which are related to MOORE's
employment under this Agreement.


AGREEMENT


MOORE and the Corporation therefore agree as follows:


1.     Commencement of Employment: Term. The parties acknowledge that MOORE
commenced employment with the Corporation as its Chief Executive Officer (“CEO”)
prior to the date hereof. The term of this Agreement shall be deemed to have
commenced as of January 1, 2013 (the “Effective Date”) and MOORE shall continue
to serve in the capacity of CEO until the earlier of the fifth (5th) anniversary
of the Effective Date or the date his employment is terminated by either or both
of the parties in accordance with the provisions of this Agreement (the “Initial
Term”). The Term shall be automatically extended for additional one (1) year
periods (such extended term, together with the Initial Term, the “Term”) unless
either party gives the other party written notice of its desire not to renew the
Term (after the Initial Term) no later than ninety (90) days prior to the
expiration of the then current Term. The termination of the Term for any reason
shall end MOORE's employment under this Agreement, but, except as otherwise set
forth herein, shall not terminate MOORE's or the Corporation's other rights and
obligations under this Agreement.


2.     Position and Duties. MOORE has been serving, and shall continue to serve,
as the CEO of the Corporation and shall carry out such duties and
responsibilities consistent with his title, and shall perform and discharge such
additional duties and responsibilities as may be reasonably determined by time
to time by the Board of Directors of the Corporation (the “Board”). MOORE shall
also hold such additional positions and titles with the Corporation and its
subsidiaries as the Board may reasonably determine from time to time. MOORE
shall report to the Board. During the Term, MOORE shall devote substantially all
of his full time and attention to performing his duties as CEO of the
Corporation; provided, however, that MOORE shall not be precluded from spending
time on personal business and investment matters that do not interfere with his
duties and responsibilities hereunder. Additionally, MOORE may also serve as a
member of the board of directors of privately-held and publicly-held companies,
subject only to his obtaining prior approval from the Board, which approval
shall not be unreasonably withheld, conditioned or delayed. MOORE will be based
at the Corporation's corporate headquarters, which is currently located at
Wilmington, Delaware.


3.     Compensation.


(a)     Base Salary. The Corporation shall pay MOORE a base salary of $425,000
per annum, from the date hereof through December 31, 2013, which base salary
shall be increased to (i) $450,000 per annum commencing on the first (1st)
anniversary of the Effective Date, (ii) $475,000 per annum commencing on the
second (2nd) anniversary




--------------------------------------------------------------------------------




of the Effective Date, and (iii) $500,000 commencing on the third (3rd)
anniversary of the Effective Date and shall remain at such amount through the
end of the Term. Base salary shall be payable in accordance with the
Corporation's regular pay cycle for professional employees. The Board, in
accordance with its customary review of executive management compensation, may
from time to time review MOORE's base salary and make adjustments the Board (or
any committee of the Board delegated authority over employee compensation
matters) feels are appropriate, but in any event MOORE's base salary shall not
be lower than the amounts referred to above.
  
(a)
Other and Additional Compensation.


(i)Annual Bonus. During the Term, MOORE shall receive an annual cash bonus with
respect to each fiscal year of the Corporation of up to one hundred percent
(100%) of his aggregate base salary in such fiscal year, based upon the
attainment of agreed upon personal and Corporation performance goals and
milestones for the preceding fiscal year, as mutually determined by the Board
(or any committee of the Board delegated authority over employee compensation
matters) and MOORE. The Board (or any such committee) shall negotiate, in good
faith, with MOORE the applicable targets for the applicable fiscal year during
the period commencing thirty (30) days prior and completing thirty (30) days
after the start of such fiscal year (with the first year target to be agreed
within thirty (30) days of the date hereof). The actual amount of any bonus
payable by the Corporation to MOORE pursuant to this Section 3(b) shall be
determined on a sliding scale based upon MOORE's attainment of such targets for
the applicable fiscal year, such that the amount of any bonus payable by the
Corporation to MOORE pursuant to this Section 3(b) shall be directly
proportional to the percentage of such target attained by MOORE during the
applicable fiscal year as reasonably determined by the Board in its good faith
judgment. Payment of the annual bonus to MOORE will be made no later than March
15 of the fiscal year following the fiscal year for which such annual bonus
relates.


(ii)    Stock Options. Commencing on the first (1st) anniversary of the
Effective Date and on each anniversary thereof during the Term, through and
including the fourth (4th) anniversary of the Effective Date (each, an “Award
Date”), the Corporation shall grant MOORE ten (10) year non-qualified options
under the Corporation's 2006 Stock Incentive Plan (the “Stock Option Grant”) for
the purchase of shares of the Corporation's common stock, par value $0.01 per
share (the “Common Stock”), which options at the time of grant shall have a
value, based on a Black-Scholes model, of not less than $250,000. Such options
shall have an exercise price equal to the closing stock price of a share of the
Corporation's Common Stock on the trading date immediately prior to the relevant
Award Date. The terms of the Stock Option Grant, including the vesting schedule,
shall be as set forth in a separate option agreement executed by and between the
parties. Such option agreement shall provide, among other things, that the
options shall vest pro rata on a quarterly basis (commencing 90 days from the
Award Date) over a period of five (5) years, subject to acceleration as provided
herein. Any subsequent stock option grants will be determined annually by the
Board (or any committee of the Board delegated authority over employee
compensation matters).


(iii)    Challenge Grant. In addition to the Stock Option Award referred to
above, the parties intend to discuss the terms of a mutually agreeable grant by
the Corporation to MOORE of “Challenge Options” or “Challenge Shares” under the
Corporation's 2006 Stock Incentive Plan based upon the future increase in the
market capitalization of the Corporation's Common Stock. Assuming agreement by
the parties, the grant will be reflected in a separate agreement executed by and
between the parties.


(iv)    Registration Rights. The Corporation hereby represents and warrants to
MOORE that the shares of Common Stock issuable upon exercise of the options
referred to herein are covered by an existing effective registration statement
of the Corporation on Form S-8 (a “Form S-8”). The Corporation hereby
represents, warrants and agrees that it shall notify MOORE in writing at least
fifteen (15) days prior to the filing of any registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) for purposes of a
public offering of securities of the Corporation (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Corporation) and (1) will afford MOORE an opportunity to include in such
registration statement all or part of Registrable Securities (as defined below)
held by MOORE, (2) cause such Registration Statement to cover all such
Registrable Securities for which MOORE requests inclusion, (3) use best efforts
to cause such Registration Statement to become effective as soon as practicable,
and (4) take all other reasonable action necessary under any federal or state
law or regulation of any governmental authority to permit all such Registrable
Securities to be sold or




--------------------------------------------------------------------------------




otherwise disposed of, and will maintain such compliance with each such federal
and state law and regulation of any governmental authority for the period
necessary for MOORE to promptly effect the proposed sale or other disposition;
and MOORE may make a written request that the Corporation effect a registration
under the Securities Act covering such Registrable Securities and the
Corporation shall (1) use best efforts to cause such Registration Statement to
become effective as soon as practicable, and (2) take all other reasonable
action necessary under any federal or state law or regulation of any
governmental authority to permit all such Registrable Securities to be sold or
otherwise disposed of, and will maintain such compliance with each such federal
and state law and regulation of any governmental authority for the period
necessary for MOORE to promptly effect the proposed sale or other disposition.
For purposes hereof, “Registrable Securities” shall mean the shares of Common
Stock issuable upon exercise of any options held by MOORE (including the options
referred to in Section 3(b)(ii) and (iii) that are not covered by an existing
effective registration statement of the Corporation on Form S-8), any Challenge
Shares and such additional shares of capital stock of the Corporation issued to
MOORE by way of stock dividend or stock split, or in connection with a
combination, recapitalization, share exchange, consolidation or other
reorganization of the Corporation.


(vi)    Additional Compensation. The foregoing establishes the minimum
compensation during the Term and shall not preclude the Board, in its
discretion, from awarding MOORE a higher salary or any additional bonuses, stock
options or stock awards based upon MOORE's performance during a fiscal year
and/or other criteria as the Board may deem appropriate.


4.     Employee Benefits.


(a)    General. During the Term, MOORE shall be entitled to the employee
benefits generally made available to the Corporation's executive officers,
including four (4) weeks paid vacation and all U.S. national holidays, dental
insurance benefits, participation in the Corporation's 401(k) plan (the “401(k)
Plan”) and other plans that may be made available from time to time to the
Corporation's executive officers and health insurance benefits. In addition,
commencing in calendar year 2013, the Corporation shall contribute for each
calendar year an amount equal to three percent (3%) of Moore's aggregate base
salary to MOORE's 401(k) Plan, subject to applicable statutory limits.


(b)    Disability Insurance. The Corporation shall also obtain at its expense
short-term and long-term disability insurance for the benefit of MOORE, provided
that MOORE complete a physical examination to the Corporation's satisfaction.


(c)    Corporate Automobile. MOORE shall have an automobile expense allowance of
$1,000 per month, to be used for his leasing of an automobile in connection with
his employment hereunder and the payment of insurance, maintenance and gasoline
expenses, to be paid either directly by the Corporation or to be reimbursed to
MOORE upon his presentation of reasonable documentation to the Corporation, in
accordance with the Corporation's controls and procedures and consistent with
applicable law.


(d)    Indemnification; Liability Insurance. The Corporation and MOORE entered
into an Indemnification Agreement dated November 16, 2011, which remains in full
force and effect. The Corporation agrees to obtain and maintain directors' and
officers' liability insurance on terms and amounts customary for similarly
situated public companies.
 
5.     Expenses. During the Term, the Corporation shall reimburse MOORE for
actual out-of-pocket expenses incurred by him in the performance of his services
for the Corporation upon the receipt of appropriate documentation of such
expenses.


6.     Termination.


(a)     General. The Term shall end immediately upon MOORE's death, or upon
termination by the Corporation for Cause or Disability or by MOORE for Good
Reason, each as defined in Section 7. Upon termination of the Term due to
MOORE's death or Disability, all compensation due MOORE under this Agreement
will cease. In all other cases, (i) the Corporation may terminate this Agreement
upon sixty (60) days prior written notice, and (ii) MOORE may terminate this
Agreement upon sixty (60) days written notice. The parties agree that the mere
act of




--------------------------------------------------------------------------------




providing notice to the other party of termination shall not in any event be
deemed to provide such other party the right to immediately terminate this
Agreement. For all purposes of this Agreement, a termination of employment shall
be considered to have occurred if and only if there has been a “termination of
employment” as defined in Treasury Reg. §1.409A-1(h)(1)(ii).


(b)     Notice of Termination - Generally. Any termination by the Corporation of
MOORE's employment hereunder shall be in writing and delivered to MOORE at the
address set forth herein or at such address kept in the records of the
Corporation and shall specify the reasons for such termination.


(c)     Termination by the Corporation for Cause; Termination by MOORE without
Good Reason. Any written notice of termination of employment by the Corporation
of MOORE for Cause shall, to the extent the Cause is curable, allow MOORE the
opportunity to cure in accordance with Section 7(a), but in any event no more
than thirty (30) calendar days. Such notice of termination shall also state in
reasonable detail the Board's understanding of the facts leading to the
determination of Cause. Upon the Corporation's final termination of the Term and
MOORE's employment for Cause and upon MOORE's final termination of the Term and
his employment without Good Reason (pursuant to the notice provisions of Section
6(a) hereof), all compensation due to MOORE under this Agreement shall cease,
except that MOORE shall receive the following:


(i) all accrued but unpaid base salary up to the date of termination (payable in
accordance with the Corporation's payroll practices);


(ii) reimbursement of all previously unreimbursed expenses pursuant to Section
5;


(iii) all vested and unexercised options granted by the Corporation as of the
date of termination shall be exercisable in accordance with the terms of the
Plan and applicable stock option agreements; provided that MOORE shall have only
three (3) months to exercise such previously vested options; and


(iv) all options that as of the date of termination have not vested as of such
date shall terminate.


(d)     Termination by the Corporation upon a Change of Control or Termination
by MOORE for Good Reason following a Change of Control. In the event that within
three (3) months prior to or one (1) year following a “Change of Control”, as
defined in Section 7(c), either (i) the Corporation terminates the employment of
MOORE, other than for Cause (pursuant to the notice provisions of Section 6(a)
hereof), or (ii) MOORE terminates the Term and his employment for Good Reason
(pursuant to the notice provisions of Section 6(a) hereof), MOORE shall receive
the following (except as otherwise provided in Section 6(g)):
 
(i)an amount equal to the sum of (A) twenty four (24) months of then-current
base salary (which is in addition to the base salary paid to MOORE after the
Corporation's delivery of notice of termination pursuant to Section 6(a) and the
actual date of termination) and (B) two (2) times his target bonus for the
fiscal year in which such termination occurs, such amount to be payable as
provided in Section 8;


(ii)    reimbursement of all previously unreimbursed expenses pursuant to
Section 5;


(iii)    the full vesting of any and all stock options granted to MOORE by the
Corporation prior to such termination, and extended exercisability thereof until
their respective expiration dates; provided, however, that any stock option
grant that constitutes an “Incentive Stock Option” that is not exercised within
three (3) months of the date of termination shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the date that is three (3) months and one (1) day following such date of
termination; and


(iv)    the continuation of all medical and dental benefits at the Corporation's
sole expense for a period of one (1) year after termination.






--------------------------------------------------------------------------------




For the avoidance of doubt, MOORE shall be entitled to the foregoing benefits
once notice of termination is given by the Corporation or by MOORE pursuant to
this Section 6(d) and his employment has terminated, regardless of his
subsequent death or Disability.
 
(e)     Termination by the Corporation other than upon Change of Control, Death,
Disability or Cause or termination by MOORE for Good Reason. In the event that
(i) the Corporation terminates the employment of MOORE (including a non-renewal
of this Agreement at the end of the Initial Term provided herein, but not
including the non-renewal following any subsequent renewal of the Term) , other
than upon a Change of Control, death, Disability or Cause (pursuant to the
notice provisions of Section 6(a) hereof), or (ii) MOORE terminates the Term and
his employment for Good Reason (pursuant to the notice provisions of Section
6(a) hereof), other than in connection with a Change of Control, MOORE shall
receive the following (except as otherwise provided in Section 6(g)):


(i)an amount equal to the sum of (A) twelve (12) months of then-current base
salary (which is in addition to the base salary paid to MOORE after the
Corporation's delivery of notice of termination pursuant to Section 6(a) and the
actual date of termination) and (B) target bonus for the fiscal year in which
such termination occurs, such amount to be payable as provided in Section 8;


(ii)reimbursement of all previously unreimbursed expenses pursuant to Section 5;


(iii)accelerated vesting of all unvested options that otherwise would have
vested within 24 months of the date of termination, with such accelerated
options and all other vested and unexercised options granted by the Corporation
as of the date of termination to be exercisable for a period of one (1) year
from the date of termination of employment in accordance with the terms of the
Plan and applicable stock option agreements; provided, however, that any stock
option grant that constitutes an “Incentive Stock Option” that is not exercised
within three (3) months of the date of termination shall cease to be treated as
an Incentive Stock Option and shall be treated as a Non-Qualified Stock Option
on the date that is three (3) months and one (1) day following such date of
termination; and




(iv)the continuation of all medical and dental benefits at the Corporation's
sole expense for a period of one (1) year after termination.


For the avoidance of doubt, MOORE shall be entitled to the foregoing benefits
once notice of termination is given by the Corporation or by MOORE pursuant to
this Section 6(e) and his employment has terminated, regardless of his
subsequent death or Disability.


(f)     Vesting of Stock Options in event of Change of Control. Notwithstanding
any other provisions of this Section 6, in the event of any Change of Control,
all stock options granted to MOORE prior to such Change of Control shall vest
and remain exercisable until their respective expiration dates; provided,
however, that any stock option grant that constitutes an “Incentive Stock
Option” that is not exercised within three (3) months of the date of termination
shall cease to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the date that is three (3) months and one (1) day
following such date of termination.


(g)    Excess Parachute Payments. (i) To the extent that any payment,
enhancement or distribution of any type for the benefit of MOORE by the
Corporation, any affiliate of the Corporation, any person who acquires ownership
or effective control of the Corporation or ownership of a substantial portion of
the Corporation's assets (within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (“Code”), and the regulations thereunder),
whether payable or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”) is or will be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall
be reduced if and to the extent that a reduction in the Total Payments would
result in MOORE retaining a larger amount, on an after-tax basis (taking into
account federal, state and local income taxes and the Excise Tax), than if MOORE
received the entire amount of such Total Payments. The Corporation shall reduce
the Total




--------------------------------------------------------------------------------




Payments, by first reducing or eliminating the portion of the Total Payments
which are not payable in cash and then reducing or eliminating cash payments, in
each case in reverse order beginning with the payments or benefits which are to
be paid farthest in time from the Determination (defined below).


(ii)     The determination of whether the Total Payments shall be reduced as
provided in Section (g)(i) and the amount of such reduction shall be made at the
Corporation's expense by an accounting firm selected by MOORE from among the
four largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Corporation and
MOORE within five (5) days of the termination of employment date. If the
Accounting Firm determines that no Excise Tax is payable by MOORE with respect
to the Total Payments, it shall furnish MOORE with an opinion reasonably
acceptable to MOORE that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Corporation and MOORE.


(h)     Condition. The obligation of the Corporation to make any payments or
provide any benefits to MOORE under this Section 6 shall be subject to MOORE
signing and not revoking a release of all claims in reasonable form provided to
MOORE by the Corporation. In addition, the obligation of the Corporation to make
the payments set forth in Sections 6(d)(i) and (iv) and Sections 6(e)(i) and
(iv) shall be subject to MOORE fully complying with the obligations under
Sections 10, 11(a) and 11(b) of this Agreement.


7.     Definitions.


(a)     "Cause" Defined. “Cause” means (i) the failure by MOORE to perform his
duties hereunder; (ii) his failure to follow the written legal directions of the
Board; (iii) his conviction of, or pleading guilty or nolo contendere, to a
felony or a crime involving moral turpitude, fraud or embezzlement relating to
the Corporation; (iv) willful misconduct with regard to the Corporation
(including violations of securities laws) having a material adverse impact on
the Corporation; or (v) an uncured material breach by MOORE of this Agreement or
material breach by MOORE of his fiduciary duties to the Corporation; in each
case, unless cured within thirty (30) calendar days' of MOORE's receipt of
written notice by the Board of its determination to terminate MOORE with Cause,
to the extent curable.


(b)     “Disability” Defined. “Disability” shall mean MOORE's incapacity due to
physical or mental illness, as determined by a qualified independent physician,
that results in his being unable to substantially perform his duties hereunder
for three (3) consecutive months (or for three (3) months out of any six
(6)-month period) (in either event, the “Disability Period”). During the
Disability Period, MOORE shall continue to receive his base salary hereunder,
provided that if the Corporation provides MOORE with disability insurance
coverage, payments of MOORE's base salary shall be reduced by the amount of any
disability insurance payments received by MOORE due to such coverage. Upon
termination of employment, after the end of the Disability Period, all
compensation due MOORE under this Agreement shall cease.


(c)     “Change of Control” Defined. “Change of Control” shall mean the
occurrence of any one or more of the following events:


(i)    An acquisition (whether directly from the Corporation or otherwise) of
any voting securities of the Corporation (the “Voting Securities”) by any
“Person” (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities and Exchange Act of 1934, as amended (the “1934 Act”)),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of more than fifty percent
(50%) of the combined voting power of the Corporation's then outstanding Voting
Securities;


(ii)    A majority of the members of the Board of Directors of the Corporation
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Corporation's Board
of Directors before the date of the appointment or election; or






--------------------------------------------------------------------------------




(iii)     An acquisition by any Person, at any time during the 12-month period
ending on the date of the most recent acquisition by such Person or Persons, of
assets from the Corporation that have a total Gross Fair Market Value equal to
or more than eighty percent (80%) of the total Gross Fair Market Value of all of
the assets of the Corporation immediately before such acquisition; provided,
however, that the Gross Fair Market Value of any assets of the Corporation
acquired by a Person that is controlling, controlled by or under common control
with the Corporation or any of its stockholders shall not be taken into account
in determining whether a Change of Control has occurred.


(d)     “Good Reason” Defined. “Good Reason” shall mean the occurrence of any of
the conditions described below, provided that such condition arises without the
consent of MOORE:


(i)    a material diminution in MOORE's authority, duties, or responsibilities;


(ii)    a material diminution in the authority, duties, or responsibilities of
the supervisor or corporate body to whom MOORE is required to report, including
a requirement that MOORE report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation).


(iii)    a material diminution in MOORE's base compensation;


(iv)    any material breach by the Corporation of any provision of this
Agreement; or


(v)    a material change in the geographic location at which MOORE must perform
his services.


Notwithstanding the above, a termination of employment shall not be considered
to have occurred for “Good Reason” unless: MOORE provides notice of the
condition within ninety (90) calendar days after the initial existence of the
condition; the Corporation fails to cure such condition within thirty (30)
calendar days after such notice; and the termination of employment occurs within
two (2) years following the initial existence of the condition.


    (e)    “Gross Fair Market Value” Defined. “Gross Fair Market Value” shall
mean the fair market value without regard to liabilities associated with the
assets valued.
 
8.    Payment Terms. Payment of any amounts to which MOORE shall be entitled
pursuant to the provisions of Section 6 shall be made in 12 equal monthly
installments commencing no later than thirty (30) days following the six (6)
month anniversary of the date of termination of employment. Payment of any
amounts to which MOORE shall be entitled pursuant to the provisions of Section
11(c) shall be made in 12 equal monthly installments commencing in the month
after the completion of the Initial Non-Competition Term (as defined in Section
11(a)), through calendar year-end, and continuing for the months of January and
February of the following calendar year. Any amounts payable pursuant to
Sections 6 and 11 which are not made within the period specified in this Section
8 shall bear interest at a rate equal to the lesser of (i) the maximum interest
rate allowable pursuant to applicable law or (ii) five percent (5%) points above
the “prime rate” of interest as published from time-to-time in the Eastern
Edition of the Wall Street Journal.


1.Post-Termination Benefits. Upon termination of MOORE's employment hereunder
for any reason, in addition to any payments to which MOORE may be entitled upon
termination of his employment pursuant to any provision of this Agreement, MOORE
shall be entitled to any benefits under any pension, supplemental pension,
savings, or other employee benefit plan (other than life or disability insurance
and automobile allowance) in which MOORE was participating on the date of any
such termination.


10.     Confidentiality.


(a)     “Corporation Information” Defined. “Corporation Information” means all
information, knowledge or data of or pertaining to (i) the Corporation, its
employees and all work undertaken on behalf of the




--------------------------------------------------------------------------------




Corporation, and (ii) any other person, firm, corporation or business
organization with which the Corporation may do business during the Term, that is
not in the public domain (and whether relating to methods, processes,
techniques, discoveries, pricing, marketing or any other matters).


(b)    Confidentiality. MOORE hereby recognizes that the value of all trade
secrets and other proprietary data and all other information of the Corporation
not in the public domain disclosed by the Corporation in the course of his
employment with the Corporation is attributable substantially to the fact that
such confidential information is maintained by the Corporation in strict
confidentiality and secrecy and would be unavailable to others without the
expenditure of substantial time, effort or money. MOORE therefore, except as
otherwise provided in this Section 10(b), covenants and agrees that all
Corporation Information shall be kept secret and confidential at all times
during and after the end of the Term and shall not be used or divulged by him
outside the scope of his employment as contemplated by this Agreement, except as
the Corporation may otherwise expressly authorize by action of the Board. In the
event that MOORE is requested in a judicial, administrative or governmental
proceeding to disclose any of the Corporation Information, MOORE will promptly
so notify the Corporation so that the Corporation may seek a protective order or
other appropriate remedy and/or waive compliance with this Agreement. If
disclosure of any of the Corporation Information is required, MOORE may furnish
the material so required to be furnished, but MOORE will furnish only that
portion of the Corporation Information that legally is required. Notwithstanding
anything to the contrary contained in the foregoing, MOORE shall not be
prevented from disclosing Corporation Information that (i) was or becomes
generally available to the public through no fault of MOORE; (ii) was available
to MOORE on a non-confidential basis prior his employment with the Corporation;
or (iii) was developed independent of the information derived from the
Corporation Information.


11.    Non-Competition and Non-Solicitation Covenants.
(a)    Non-Competition. The Corporation and MOORE acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of MOORE; (ii) MOORE will use and have access to
proprietary and valuable Corporation Information (as defined in Section 10
hereof) during the course of his employment; and (iii) the agreements and
covenants contained herein are essential to protect the business and goodwill of
the Corporation or any of its subsidiaries, affiliates or licensees.
Accordingly, subject to the Corporation's payment to MOORE of amounts payable
pursuant to Section 6 and the Corporation's complying with the provisions of
Section 6 and except as hereinafter noted, MOORE covenants and agrees that
during the Term, and for a period of one (1) year following the termination of
MOORE's employment (two (2) years if such termination was either by the
Corporation or by MOORE in connection with a Change of Control pursuant to
Section 6(d)) (in either event, the “Initial Non-Competition Term”), MOORE shall
not provide any labor, work, services or assistance (whether as an officer,
director, employee, partner, agent, owner, independent contractor, stockholder
or otherwise) to a “Competing Business.” For purposes hereof, “Competing
Business” shall mean any business engaged in the business engaged in by the
Corporation or any of its subsidiaries or affiliates during the Term. In
consideration of all of the compensation provisions in this Agreement, MOORE
agrees to the provisions of this Section 11 and also agrees that the
non-competition obligations imposed herein are fair and reasonable under all the
circumstances.
(b)    Non-Solicitation of Employees. MOORE covenants and agrees that during the
Term, and for a period of one (1) year following termination of employment
hereunder for any reason whatsoever (two (2) years if such termination was
either by the Corporation or by MOORE in connection with a Change of Control
pursuant to Section 6(d)), MOORE shall not directly or indirectly solicit any
other employee of or consultant to the Corporation, or any of its subsidiaries
or affiliates to terminate such employee's employment or consultant's
relationship with the Corporation, or any of its subsidiaries or affiliates, as
the case may be, or to become employed by or a consultant to a Competing
Business.
(c)    Extension of Covenants. The Corporation, at its sole option, may elect to
extend the non-solicitation and non-competition covenants of this Section 11 for
one (1) additional year, by notice to MOORE within 30 days before the expiration
of such covenants. If such election is made, the Corporation shall pay to MOORE
in accordance with Section 8 an amount equal to the sum of the base salary at
the time of MOORE's termination and the previous year's annual bonus (but if
MOORE's termination occurs prior to determination of his bonus for fiscal year
2012, the bonus amount will be the target bonus of $425,000).




--------------------------------------------------------------------------------






(d)    Remedies. MOORE acknowledges that any such breach of the provisions of
Section 10 and this Section 11 is likely to result in immediate and irreparable
harm to the Corporation for which money damages are likely to be inadequate.
Accordingly, MOORE acknowledges that in the event of any such breach, the
Corporation may obtain injunctive and other appropriate equitable relief in any
forum where proper jurisdiction can be obtained upon the institution of
proceedings therefor by the Corporation in order to protect its rights
hereunder. Such relief in the event of such breach may include, without
limitation, an injunction to prevent: (i) the breach or continuation of MOORE's
breach of Section 10 or Section 11 hereof; (ii) MOORE from disclosing any trade
secrets or Corporation Information; (iii) any Competing Business from receiving
from MOORE or using any such trade secrets or Corporation Information; and/or
(iv) any such Competing Business from retaining or seeking to retain any
employees of the Corporation. The provisions of this Section 11(d) shall survive
the termination of this Agreement and the Term.
(e)    Early Termination of Restrictive Covenants. Notwithstanding the
foregoing, the restrictive covenants set forth in Sections 11(a) and (b) shall
terminate if any payments required by Sections 6 and 11(c) hereof to be made by
the Corporation to MOORE are not made within the periods specified in Section 8.


12.    Successors and Assigns; Expenses.


(a)    The Employee. This Agreement is a personal contract, and the rights and
interests that the Agreement accords to MOORE may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him. All rights and benefits
of MOORE shall be for the sole personal benefit of MOORE, and no other person
shall acquire any right, title or interest under this Agreement by reason of any
sale, assignment, transfer, claim or judgment or bankruptcy proceedings against
MOORE. Except as so provided, this Agreement shall inure to the benefit of and
be binding upon MOORE and his personal representatives, distributees and
legatees.


(b)    The Corporation. This Agreement shall be binding upon the Corporation and
inure to the benefit of the Corporation and its successors and assigns.


(c)    Expenses. The Corporation shall either reimburse MOORE or pay directly to
his counsel, Reitler Kailas & Rosenblatt LLC, an amount of up to $15,000 for its
costs related to the negotiation, preparation and review of this Agreement.


13.    Entire Agreement. This Agreement, together with the Stock Option Grant,
represents the entire agreement between the parties concerning MOORE's
employment with the Corporation and supersedes all prior negotiations,
discussions, understandings and agreements, whether written or oral, between
MOORE and the Corporation relating to the subject matter of this Agreement.


14.    Amendment or Modification; Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by MOORE and by a duly authorized officer of the Corporation. No waiver by any
party to this Agreement of any breach by another party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.


15.    Notices. Any notice to be given under this Agreement shall be in writing
and delivered personally or sent by overnight courier or registered or certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below, or to such other address of which such
party subsequently may give notice in writing:




--------------------------------------------------------------------------------






If to MOORE:                John A. Moore
101 Brookmeadow Road
Wilmington, DE 19807


with a copy to:                Reitler Kailas & Rosenblatt LLC
885 Third Avenue, 20th Floor
New York, NY 10022
Attention: Scott H. Rosenblatt, Esq.


If to the Corporation:            Acorn Energy, Inc.
3903 Centerville Road
Wilmington, Delaware 19807
Attention: Chairman of the Compensation Committee


with a copy to:                Eilenberg & Krause LLP
11 East 44th Street
New York, NY 10017
Attention: Sheldon Krause , Esq.


Any notice delivered personally or by overnight courier shall be deemed given on
the date delivered and any notice sent by registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date mailed.


16.    Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable shall not be affected, and each provision of this
Agreement shall be validated and shall be enforced to the fullest extent
permitted by law. If for any reason any provision of this Agreement containing
restrictions is held to cover an area or to be for a length of time that is
unreasonable or in any other way is construed to be too broad or to any extent
invalid, such provision shall not be determined to be entirely null, void and of
no effect; instead, it is the intention and desire of both the Corporation and
MOORE that, to the extent that the provision is or would be valid or enforceable
under applicable law, any court of competent jurisdiction shall construe and
interpret or reform this Agreement to provide for a restriction having the
maximum enforceable area, time period and such other constraints or conditions
(although not greater than those contained currently contained in this
Agreement) as shall be valid and enforceable under the applicable law.


17.    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


18.    Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.


19.    Withholding Taxes. All salary, benefits, reimbursements and any other
payments to MOORE under this Agreement shall be subject to all applicable
payroll and withholding taxes and deductions required by any law, rule or
regulation of and federal, state or local authority.


20.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together constitute one and same instrument.


21.    Applicable Law; Jurisdiction. The laws of the State of Delaware shall
govern the interpretation, validity and performance of the terms of this
Agreement, without reference to rules relating to conflicts of law. Except as
otherwise provided in Section 11(d), any suit, action or proceeding against
MOORE with respect to this Agreement,




--------------------------------------------------------------------------------




or any judgment entered by any court in respect thereof, may be brought in any
court of competent jurisdiction in the State of Delaware, as the Corporation may
elect in its sole discretion, and MOORE hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment.


[THE BALANCE OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






__________________________________
JOHN A. MOORE




ACORN ENERGY, INC.




By:
_____________________________

Name: Heather K. Mallard
Title: Vice President, Secretary, General Counsel




By:
_____________________________

Name: Richard Giacco
Title: Director, on behalf of the Board of Directors


















